DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 27, 2022 has been entered. 
Claims 1-20 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on April 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,944,432 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Saito (U.S. Patent Application No. 2015/0222416 A1) discloses: An interleaved encoder comprising:
a plurality of encoders including L parallel encoders; and . . .
wherein:
the input node is configured to receive a group of K*L symbols,
each symbol of the group of K*L symbols is received in synch with a respective clock pulse of a group of K*L clock pulses (Claim 1: “A transmission circuit for transmitting serial data with a superimposed clock signal, comprising: an encoder configured to scramble parallel data of information to be transmitted and apply a predetermined coding scheme to generate D symbols having a clock signal embedded therein, and also configured to output alternately a continuous predetermined number of the D symbols and one of K symbols, the K symbols being synchronization control codes for the scrambling”.).
Yoshida et al. (U.S. Patent No. 6,658,605 B1) discloses: a first switch circuit (Fig. 1: Interleaving Circuit 6) configured to sequentially couple an input node to an input port of one of the plurality of encoders (Claim 1: “A multiple coding method comprising the steps of: encoding a plurality of input sequences in parallel so as to generate a plurality of output coded sequences in parallel while adding an error-correcting bit sequence to each of the plurality of input sequences; interleaving the plurality of output coded sequences applied thereto in parallel by permuting the plurality of output coded sequences on a bit-by-bit or symbol-by-symbol basis so as to generate a plurality of interleaved coded sequences in parallel”.)
Figure 1 of Yoshida is illustrated below for convenience.

    PNG
    media_image1.png
    598
    807
    media_image1.png
    Greyscale

However, the Examiner finds Saito and Yoshida do not teach or suggest the claimed “interleaved encoder comprising: a plurality of encoders including L parallel encoders; and a first switch circuit configured to sequentially couple an input node to an input port of one of the plurality of encoders, wherein: the input node is configured to receive a group of K*L symbols, each symbol of the group of K*L symbols is received in synch with a respective clock pulse of a group of K*L clock pulses, and each encoder of the plurality of encoders is configured to receive K interleaved symbols of the group of K*L symbols and produce an output code having K+R symbols including K interleaved symbols of the group of K*L symbols.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 10, the Examiner finds Saito and Yoshida do not teach or suggest the claimed “system comprising: an input node disposed to receive a group of symbols; a plurality of encoders disposed in parallel and configured to receive K interleaved symbols and produce an output code having K+R symbols including K interleaved symbols; an input switch circuit configured to sequentially couple an input port of one of the plurality of encoders to the input node; and an output switch circuit in synch with the input switch circuit and configured to sequentially couple an output port of a respective one of the plurality of encoders to an output node in synch with clock pulses of a group of clock pulses.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 10 as allowable over the prior art.  

Regarding independent claim 17, the Examiner finds Saito and Yoshida do not teach or suggest the claimed “electronic device comprising: an interleaved encoder configured to generate an interleaved output code, the interleaved encoder comprising: an input node configured to receive a group of symbols in synch with clock pulses of a group of clock pulses; a plurality of RS encoders disposed in parallel and configured to receive K interleaved symbols and produce an output code having K+R symbols including K interleaved symbols; and a first switch circuit configured to sequentially couple the input node to an input port of one of the plurality of RS encoders, wherein: the first switch circuit is configured to sequentially couple the input node to an input port of a subsequent one of the plurality of RS encoders.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  

	Claims 2-9, 11-16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112